DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 27 April 2022.  As directed by the amendment: claims 1-3, 10, 11, 14 & 17 have been amended and no claims have been cancelled or added. Claims 18-20 were previously cancelled. Thus, claims 1-17 are presently pending in this application.
Applicant’s amendments have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (US 3,468,345; hereafter Tam).
Regarding claim 1, Tam discloses a snubber insert (incl. 3, 4 & 5) for a fluid carrying line (1), the insert comprising an elongated stem (5) and at least one segment extending transversally from the stem, each segment having a size and shape matching a cross-sectional size and shape of the fluid carrying line, and having at least one aperture (see below), the insert being configured for the at least one segment to be pushable inside and along the fluid carrying line while being frictionally engaged with the fluid carrying line, and pullable out from the fluid carrying line via the stem (see below), the elongated stem being flexible to follow a curvature defined by the fluid carrying line (see below).

Regarding the limitations wherein the snubber insert is a “hydraulic snubber insert” and wherein the fluid carrying line is a “liquid carrying line”, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. While Tam suggests the use of the snubber insert for a gas carrying line, as best understood, the device would also be suitable for use with a hydraulic line (i.e. a liquid carrying line). 

Regarding the preamble, wherein the hydraulic snubber insert is “for a liquid carrying line of a gas turbine engine”, this phrase is seen to be a recitation of intended use of the claimed invention. As the body of the claim further references the liquid carrying line, as best understood, the relevant recitations of the liquid carrying line are seen as limiting the structure of the claimed hydraulic snubber insert. However, the portion of the preamble wherein carrying line is “of a gas turbine engine” appears to be merely reciting intended use of the liquid carrying line, and does not appear to further limit the structure of the claimed hydraulic snubber insert itself. 
As set forth in MPEP § 2111.02(II), to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. As discussed previously above, the insert of Tam is seen as suitable for use with a liquid carrying line and would, as understood, also be capable of use with liquid carrying lines of gas turbine engines. See also MPEP § 2114(II): “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

With respect to the limitations wherein the snubber insert comprises “at least one segment extending transversally from the stem, each segment having a size and shape matching a cross-sectional size and shape of the liquid carrying line, and having at least one aperture”, Tam discloses that, rather than the spiral brush configuration shown in figure 1, the snubber arrangement may instead “be in the form of a series of perforate disks” (col. 3, lines 5-10). 
As understood, such perforate disks would extent transversally from the stem (i.e. across the diameter of the conduit) in place of the brush feature, have a size and shape matching a cross-sectional size and shape of the liquid carrying line (i.e. to fit within the conduit while at least partially blocking flow therethrough to provide resistance) and having at least one aperture (i.e., as disclosed by “perforate” in “perforate disks”). 

With respect to the limitation wherein the insert is “configured for the at least one segment to be pushable inside and along the liquid carrying line while being frictionally engaged with the liquid carrying line”, Tam discloses that the device is inserted into line and (when in brush form) has “sufficient spring tension or resilience to maintain itself in place…even under the impact of a shock wave” (col. 2, lines 25-31; see also col. 3, lines 5-7). As understood, when the device of Tam is in the alternate form of the perforate disks, such disks (which replace the brush element) would also be pushable inside and along the liquid carrying ling while being frictionally engaged with the liquid carrying line (e.g., via their outer circumference). 

With respect to the limitation wherein the insert is “pullable out from the liquid carrying line via the stem”, as above, MPEP § 2114(II) states: “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the insert of Tam reads on all of the structural limitations of the claim (as set forth above) and, as best understood, is configured such that the at least one segment is “pullable out from the liquid carrying line via the stem”. In particular, as shown in fig. 1, the stem 5 extends to the right a distance beyond the end of the pervious plug / brush arrangement which would enable a user to pull the connected segments out via the stem if required (e.g., during disassembly / maintenance).
The examiner notes that, as best understood, the hydraulic snubber insert disclosed by the applicant would also not be “pullable out from the liquid carrying line via the stem” during actual operation of the gas turbine engine (i.e. some disassembly would be required to access the stem for removal of the insert).

Finally, with respect to the limitation wherein the elongated stem is flexible to follow a curvature defined by the liquid carrying line, Tam discloses that the stem is “a wire core” (col. 2, line 24). As best understood, such a wire core would be sufficiently flexible to follow at least some degree of curvature defined by a liquid carrying line. 
As a result, all of the limitations of the claim are met. 
Regarding claim 7, the device of Tam reads on the additional limitation wherein the stem (5) extends across a center of each segment (see fig. 1). As understood, this configuration would also apply when the brush elements are substituted with the perforate disks disclosed by Tam. 
To promote compact prosecution, however, see alternative grounds of rejection in view of Frasca below. 

Regarding claim 8, the device of Tam reads on the additional limitation wherein each segment has a circular cross-sectional shape (i.e. each perforate disk segment being circular to correspond to the inner surface of the line).
To promote compact prosecution, however, see alternative grounds of rejection in view of Frasca below.

Claims 1, 2, 5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maynard (US 2,553,141).
Regarding claim 1, Maynard discloses (figs. 1-3 & 5) a snubber insert (10) for a fluid carrying line (11), the insert comprising an elongated stem (12) and at least one segment (16, comprising two portions 17) extending transversally from the stem (see figs. 2 & 3), each segment having a size and shape matching a cross-sectional size and shape of the fluid carrying line (as shown; see col. 2, line 54 – col. 3, line 13), and having at least one aperture (i.e. the two openings formed circumferentially between the two projections 21; see fig. 2), the insert being configured for the at least one segment to be pushable inside and along the fluid carrying line while being frictionally engaged with the line (col. 3, lines 5-13; col. 4, lines 3-9), and pullable out from the fluid carrying line via the stem (see below), the elongated stem being flexible to follow a curvature defined by the fluid carrying line (see fig. 5; col. 4, lines 3-9).

Regarding the limitations wherein the snubber insert is a “hydraulic snubber insert” and wherein the fluid carrying line is a “liquid carrying line”, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Maynard suggests the use of the snubber insert with “tubes, pipes, flues, or the like to restrict the flow of fluid therethrough for various reasons” (see col. 1, lines 1-4 & 12-14). As best understood, the device would thus be suitable for use with a hydraulic line (i.e. a liquid carrying line) which is a type of fluid carrying pipe or tube, etc. 

Regarding the preamble, wherein the hydraulic snubber insert is “for a liquid carrying line of a gas turbine engine”, this phrase is seen to be a recitation of intended use of the claimed invention. As the body of the claim further references the liquid carrying line, as best understood, the relevant recitations of the liquid carrying line are seen as limiting the structure of the claimed hydraulic snubber insert. However, the portion of the preamble wherein carrying line is “of a gas turbine engine” appears to be merely reciting intended use of the liquid carrying line, and does not appear to further limit the structure of the claimed hydraulic snubber insert itself. 
As set forth in MPEP § 2111.02(II), to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. As discussed previously above, the insert of Maynard is seen as suitable for use with a liquid carrying line and would, as understood, also be capable of use with liquid carrying lines of gas turbine engines. See also MPEP § 2114(II): “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

With respect to the limitation wherein the insert is “pullable out from the liquid carrying line via the stem”, as above, MPEP § 2114(II) states: “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, the insert of Maynard reads on all of the structural limitations of the claim (as set forth above) and, as best understood, is configured such that the at least one segment is “pullable out from the liquid carrying line via the stem”. In particular, as shown in figs 1, 3 & 5, the stem 12 may extend a distance beyond the transverse segments, which would enable a user to pull the segments out of the line via the stem if required (e.g., during disassembly / maintenance).
The examiner notes that, as best understood, the hydraulic snubber insert disclosed by the applicant would also not be “pullable out from the liquid carrying line via the stem” during actual operation of the gas turbine engine (i.e. some disassembly would be required to access the stem for removal of the insert).

Regarding claim 2, the device of Maynard reads on the additional limitation wherein the at least one segment includes a plurality of segments (e.g. two such segments are shown in fig. 5) spaced from one another along a length of the stem.
In fig. 1, Maynard also shows a second segment 14 (in addition to the first segment 16) but the segment 14 is in an optional unused (i.e. unbent) configuration as shown. Maynard suggests that the strip may be formed to define any number of segments in addition to 14 & 16 (col. 3, lines 14-16).

Regarding claim 5, the device of Maynard reads on the additional limitation wherein the at least one aperture includes a plurality of apertures tangentially spaced apart from one another around the stem (i.e., as shown in fig. 2, the segments include at least two apertures tangentially spaced apart from one another around the stem, between the projections 21).
Regarding claim 7, the device of Maynard reads on the additional limitation wherein the stem extends across a center of each segment (see figs. 2 & 3).

Regarding claim 8, the device of Maynard reads on the additional limitation wherein each segment has a circular cross-sectional shape (i.e., the segment 16 is a generally circular shape in cross section, fig. 2, except for the projections 21; see col. 2, lines 39-40: “…pairs 14 and 16 of substantially semi-circular baffle elements 17…”).

Regarding claim 9, the device of Maynard reads on the additional limitation wherein the at least one aperture is an open shape defined along a radially outer periphery of each segment (i.e. see fig. 2: the apertures are open shapes formed along the radially outer periphery of each segment as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tam as applied to claim 1 above, and further in view of Frasca et al. (DE 195 16 358 C1; hereafter Frasca).
Regarding claims 2, 3 & 6-10, Tam discloses that, rather than the spiral brush configuration shown in figure 1, the snubber arrangement may instead “be in the form of a series of perforate disks” (col. 3, lines 5-10).
Thus, Tam discloses that the at least one segment includes a plurality of segments along the length of the stem. However, Tam does not explicitly disclose that the plurality of segments are spaced from one another as required by claim 2. 
Tam also does not explicitly disclose: 
the at least one aperture of adjacent segments are tangentially offset from one another (claim 3);
each segment is flat and planar (claim 6); 
the at least one aperture is an open shape defined along a radially outer periphery of each segment (claim 9); and
the at least one aperture is semi-circular in shape (claim 10)
Frasca teaches (figs. 1-5) a snubber insert (13) comprising a stem (16) and a plurality of transverse segments (18, 19, 20) spaced from one another along a length of the stem (figs. 1 & 2), each segment comprising an aperture (25, 26, 27). 
Frasca further teaches that the at least one aperture of adjacent segments are tangentially offset from one another (see figs. 1, 4 & 5; the apertures of adjacent segments are tangentially offset from one another by 180 degrees), each segment is flat and planar (the segments are flat, planar disks extending transverse to the stem), wherein the stem extends across a center of each segment (figs. 1-5), each segment has a circular cross-sectional shape (see figs. 4 & 5), and that the apertures are open shapes defined along a radially outer periphery of each segment, which are semi-circular in shape (see figs. 4 & 5, showing aperture 27 of segment 20 and aperture 26 of segment 19, respectively). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam to utilize an arrangement of perforate disks arranged along a stem of the form suggested by Frasca, such that the plurality of segments are spaced from one another along the length of the stem (as in claim 2), the at least one aperture of adjacent segments are tangentially offset from one another (as in claim 3), each segment is flat and planar (as in claim 6), the stem extends across a center of each segment (as in claim 7), each segment has a circular cross-sectional shape (as in claim 8), the apertures being of an open shape defined along a radially outer periphery of each segment (as in claim 9); and the apertures being semi-circular in shape (as in claim 10), the use of a known technique (e.g. providing a transverse segment / perforate disk arrangement of a pressure reduction device having the above features, as in Frasca) to improve a similar device (the device of Tam, having apertured transverse segments / perforate disks) in the same way (e.g., to provide a perforate disk / transverse segment arrangement known to work for a fluid pressure reduction application, as suggested by Frasca), or otherwise obvious as the simple substitution of one known aperture segment / perforate disk arrangement (e.g. the generic perforate disk arrangement suggested by Tam) for another (i.e. the arrangement of Frasca) to obtain predictable results (e.g., as above).
As a result, the limitations of claims 2, 3 & 6-10 are met or are otherwise rendered obvious. 

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tam as applied to claim 1 above, and further in view of Ahern et al. (US 6,520,767; hereafter Ahern).
Regarding claims 2 & 4, Tam discloses that, rather than the spiral brush configuration shown in figure 1, the snubber arrangement may instead “be in the form of a series of perforate disks” (col. 3, lines 5-10).
Thus, Tam discloses that the at least one segment includes a plurality of segments along the length of the stem. However, Tam does not explicitly disclose that the plurality of segments are spaced from one another as required by claim 2. 
Tam also does not explicitly disclose that the total open cross-sectional area of the at least one aperture increases from one segment to another along the length of the stem, as required by claim 4. 
Ahern teaches (e.g. fig. 5) a device comprising a plurality of aperture segments (in sections 10, 20, 30, having apertures 12, 22, 24, 26, 32, 36, 39, etc.) spaced from one another along a length of the device, and configured to reduce pressure in a fluid line. Ahern further teaches (col. 5, lines 54-63): “Orifice sizes are selected to assure a pressure ratio from section to section is sufficient to provide choking of the flow at each stage…. The area ratio between successive orifices should be the inverse of the overall desired static pressure ratio. That is, if the static pressure after an orifice is one-third the static pressure before the orifice, the area of the successive orifice should be three times that of the first orifice”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam such that aperture segments were spaced from one another (i.e. along the length of the stem), and such that the total open cross-sectional area of the at least one aperture increases from one segment to another along the length of the stem, in view of the teachings of Ahern, to enable control of the pressure differential / ratio across each aperture in a cascading pressure reduction configuration (i.e., as flow rate through an aperture depends on the aperture area and fluid pressure [differential pressure across the aperture for non-choked flow; upstream pressure for choked flow], and as the fluid pressure is reduced after passing through the aperture, to maintain a given flow rate through apertures of successive segments, the total open cross-sectional area of the at least one aperture of each segment may be increased from one segment to the next along the length of the stem, the increase in cross-sectional area intended to offset the pressure loss). 
Such a modification would have been otherwise obvious as the use of a known technique (i.e. providing a cascading fluid pressure reduction arrangement wherein apertures of successive segments increase in total open cross-sectional area, as suggested by Ahern) to improve a similar device (the cascading fluid pressure reduction arrangement of Tam, having a series of aperture segments / perforate disks) in the same way (e.g., as above). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tam as applied to claim 1 above, and further in view of Finn (US 1,976,442).
Regarding claim 5, Tam does not explicitly disclose the additional limitation wherein the at least one aperture includes a plurality of apertures tangentially spaced apart from one another around the stem.
Finn teaches (figs. 1 & 2) a snubber insert device comprising an elongated stem (5), a plurality of transverse segments (7) spaced along the stem, each segment comprising a plurality of apertures (8) tangentially spaced apart from one another around the stem, apertures of successive segments being arranged out of alignment with one another (see fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam such that the at least one aperture includes a plurality of apertures tangentially spaced apart from one another around the stem, in view of the teachings of Finn, as the use of a known technique (i.e. providing apertured transverse segments / perforate disks to have a plurality of apertures spaced around a stem, as in Finn) to improve a similar device (i.e. the device of Tam, having apertured transverse segments / perforate disks with an unspecified aperture configuration) in the same way (e.g., providing a symmetrical flow path about the stem; providing a plurality of smaller apertures per segment vs a single larger aperture, which may provide redundancy if one aperture becomes obstructed, etc.). 

Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tam as applied to claim 1 above, and further in view of Parent (US 1,377,970).
Regarding claims 9 & 11, Tam does not explicitly disclose the additional limitations wherein the at least one aperture is an open shape defined along a radially outer periphery of each segment (claim 9) or wherein the at least one aperture is a V- shaped notch defined into the radially outer periphery (claim 11).
Parent teaches (figs. 1, 2 & 4) a snubber insert comprising a stem (12) and a plurality of transverse segments (10) spaced along the stem, each segment comprising an aperture (14). Parent further teaches that the apertures are V-shaped notches (i.e. an open shape) defined into the radially outer periphery of each segment (see fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam such that the at least one aperture is an open V-shaped notch defined into and along the radially outer periphery, in view of the teachings of Parent, as the use of a known technique (e.g. providing transverse segments / perforate disks of a pressure reduction device with open V-shaped notch apertures, as in Parent) to improve a similar device (the device of Tam, having apertured transverse segments/ perforate disks with an unspecified aperture configuration) in the same way (e.g., provided with the same height / radial extent into the segment edge, a V-shaped notch aperture would have a smaller total open area vs a circular segment-shaped aperture, which may be desirable in some applications).

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tam as applied to claim 1 above, and further in view of Mecozzi et al. (US 4,412,582; hereafter Mecozzi).
Regarding claim 12, Tam does not explicitly disclose the additional limitation wherein each segment is made of a polymer overmoulded onto the stem. 
Mecozzi teaches (figs 1-3) a snubber insert comprising a stem (11) and a plurality of transverse segments (13; i.e., baffle plate segments) spaced along the stem; the segments being components formed separately from the stem and attached thereto. Mecozzi further teaches that the segments may be “fabricated of materials which are structurally stable and inert or inactive in the medium in which they are used. Suitable materials are metals,…, plastics, such as polyvinyl chloride or polypropylene, reinforced plastics, fiber glass or laminates of metals and plastics, or combinations thereof.” (col. 2, lines 17-23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam such that each segment is made of a polymer (e.g., a plastic, PVC or polypropylene), in view of the teachings of Mecozzi, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the additional limitation wherein the polymer segment is “overmoulded onto the stem”, this appears to be a product-by-process limitation. As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Additionally, based upon the current record, it does not appear that the claimed process step would be expected to impart distinctive structural characteristics to the final product. 
Furthermore, the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the particular method of production by overmolding. Rather, forming the polymer segment by overmolding appears to be merely a preferable example of a process of production of the claimed device, as the specification states “The stem can be made of a metal wire, and the segments can be secured to the stem, such as by being made of a polymer or other metal overmoulded onto the stem, for instance. Alternately, the insert can be designed in a manner to be a single moulded component, for instance…” (para. 24, lines 10-13). 
As set forth in MPEP § 2113(II), once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. 

Regarding claim 13, Tam discloses that the stem is “a wire core 5” (col. 2, line 24), however, Tam does not explicitly disclose that the wire is metal. 
Mecozzi further teaches that the stem (i.e. “the spacer rods”) may also be “fabricated of materials which are structurally stable and inert or inactive in the medium in which they are used. Suitable materials are metals, such as stainless steels, plastics, such as polyvinyl chloride or polypropylene, reinforced plastics, fiber glass or laminates of metals and plastics, or combinations thereof.” (col. 2, lines 17-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Tam such that the wire forming the stem is a metal wire (e.g. stainless steel), in view of the teachings of Mecozzi, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As a result, the limitations of claim 13 are met, or are otherwise rendered obvious. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2011/0147322; hereafter Payne) in view of Maynard or, in the alternative, over Payne in view of Maynard and Heims et al. (US 9,982,601; hereafter Heims).
Regarding claim 14, Payne discloses (fig. 1) a gas turbine engine (not shown; para. 2: “rotating machines, such as aircraft gas turbine engines, are typically supplied with lubricant from a lubricant supply system…”; para. 14, lines 5-8:”…if the lubrication supply system 100 is installed in an aircraft, then one particular non-limiting machine that could be supplied with the lubricant is a rotating turbomachine.”) comprising a liquid carrying line (incl. at least 106 & 108), a pressure transient source (i.e. lubricant supply pump 104; see below) in fluid flow communication with the liquid carrying line (see fig. 1), a sensor (136; para. 19: “…the indicator 136 may comprise…one or more sensors.”, “…the one or more sensors…may include, for example, various types of flow sensors, pressure switches, differential pressure sensors, or pressure sensors such as a pop-up indicator”) in fluid flow communication with the liquid carrying line. 
Payne further discloses (para 15, lines 5-13) that the line portion 108 (“lubricant recirculation line”) includes “a control orifice” between the pressure transient source and the sensor, to restrict flow such that only a fraction of the flow from the higher pressure line portion 106 goes through 108 back to a reservoir 102.

Regarding the limitation wherein the gas turbine engine has “a pressure transient source”, as described above, Payne discloses the lubrication system having a “lubricant pump 104”. Payne further elaborates (para. 13, lines 12-15) that the pump “could be implemented as any one of numerous types of centrifugal or positive displacement type pumps”. As best understood, the lubricant pump would be a pressure transient source at least when implemented as a positive displacement type pump (i.e., since positive displacement pumps, by definition, operate by displacing fixed amounts of fluid, the output of such pumps exhibit oscillatory / transient pressure characteristics). 
The examiner notes that the applicant’s specification provides an example of a pressure transient source being a “main pump”, further suggesting a “gear pump” (para. 20) which is a type of positive displacement pump.  
To promote compact prosecution in the event that Payne is still not seen as disclosing that the lubrication pump is a pressure transient source, such an additional teaching is provided by Heims. Heims teaches a gas turbine engine (20; fig. 1) comprising an oil / lubricating system (100; fig. 2). Heims explains that oil pumps for gas turbine engines may produce standing pressure pulses; “The pressure pulses may be particularly large when the oil pump speed is in mode with the engine core speed” (col. 1, lines 12-23). 
In view of the above, as best understood, the lubricant pump of Payne (i.e. an oil pump for a gas turbine engine) may be reasonably considered to be a pressure transient source, either by nature of being a positive displacement type pump (as described above), or otherwise by generation of standing pressure pulses produced by such oil pumps, especially when the oil pump speed is in mode with the engine core speed, in view of the observations of Heims.

Payne does not explicitly disclose a hydraulic snubber insert positioned in the liquid carrying line, between the pressure transient source and the sensor, the insert comprising an elongated stem and at least one segment extending transversally from the stem, each segment having a size and shape matching a cross-sectional size and shape of the liquid carrying line and frictionally engagable with the liquid carrying line, and each segment having at least one aperture, the elongated stem being flexible and following a curvature defined by the liquid carrying line. 

Maynard teaches (figs. 1-3 & 5) a snubber insert (10) positioned in a fluid carrying line (11), the insert comprising an elongated stem (12) and at least one segment (16, comprising two portions 17) extending transversally from the stem (see figs. 2 & 3), each segment having a size and shape matching a cross-sectional size and shape of the fluid carrying line (as shown; see col. 2, line 54 – col. 3, line 13) and frictionally engageable with the fluid carrying line (e.g., via the projections 21; col. 3, lines 5-13; col. 4, lines 3-9), and each segment having at least one aperture (i.e. the two openings formed circumferentially between the two projections 21; see fig. 2), the elongated stem being flexible and following a curvature defined by the fluid carrying line (see fig. 5; col. 4, lines 3-9).

Maynard further teaches that “it is frequently necessary to provide baffles in tubes, pipes, flues, or the like to restrict the flow of a fluid therethrough for various reasons”, and conventional baffles employ a series of baffle elements to effect he desired flow restriction (col. 1, lines 12-17). The configuration of Maynard permits a user to alter the number of transverse segments employed to affect a flow restriction required for a particular application, and also permits the restriction device to be inserted into an arcuate / curved fluid line (col. 1, line 43 – col. 2, line 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine of Payne by substituting the control orifice in lubricant recirculation line 108 (said orifice configured to reduce pressure / restrict flow between the higher pressure line portion 106, fed by pump 104, and reservoir 126, via filter 126 and sensor 136) with a hydraulic snubber insert (i.e., of the form disclosed by Maynard) positioned in the liquid carrying line (i.e. in line 108) between the pressure transient source (i.e. downstream from pump 104) and the sensor (i.e. upstream from sensor 136), the insert thus comprising an elongated stem and at least one segment extending transversally from the stem, each segment having a size and shape matching a cross-sectional size and shape of the liquid carrying line and frictionally engagable with the liquid carrying line, and each segment having at least one aperture, the elongated stem being flexible and following a curvature defined by the liquid carrying line; in view of the teachings of Maynard, to enable the degree of pressure reduction of the fluid entering line 108 from line 106 to be customized or adjusted for a particular application (e.g., via selection of the number of bent segments along the stem); and/or to enable the pressure reduction to occur over a number of stages (i.e., by reducing pressure gradually over a series of segments rather than via a single orifice) thereby mitigating against excessive noise, wear and cavitation which might occur with a single orifice; or otherwise obvious as the simple substitution of one known pressure reduction / orifice element (i.e. a single control orifice in line 108, as disclosed by Payne) for another (the multi-segment snubber insert of Maynard) to obtain predictable results (as above). 
As a result, all of the limitations of claim 14 are met, or are otherwise rendered obvious.

Regarding claim 15, the gas turbine engine of Payne, as modified above, reads on the additional limitation wherein the liquid carrying line is an oil line (para. 12, line 6: “oil or other suitable hydraulic fluid”).

Regarding claim 16, the gas turbine engine of Payne, as modified above, reads on the additional limitation wherein the pressure transient source is a pump (i.e. “lubricant supply pump 104”) which generates repetitive pressure transients in the form of pressure ripples during operation of the gas turbine engine.
In particular, as described in the grounds of rejection of claim 14 above, Payne discloses (para. 13, lines 12-15) that the pump “could be implemented as any one of numerous types of centrifugal or positive displacement type pumps”. As best understood, the lubricant pump would be a pressure transient source which generates repetitive pressure transients in the form of pressure ripples during operation of the gas turbine engine, at least when implemented as a positive displacement type pump (since positive displacement pumps, by definition, operate by displacing fixed amounts of fluid at repetitive intervals, the output of such pumps exhibit oscillatory / transient pressure characteristics; i.e., “ripples”.). 
The examiner notes that the applicant’s specification provides an example of a pressure transient source being a “main pump”, further suggesting a “gear pump” (para. 20) which is a type of positive displacement pump.  
See also additional teachings by Heims, above, that oil pumps for gas turbine engines may produce standing pressure pulses; “The pressure pulses may be particularly large when the oil pump speed is in mode with the engine core speed” (Heims: col. 1, lines 12-23).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered, however, applicant’s amendments to the claims have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the claims in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753